DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1, 3, 4, 6, and 9-11 were amended and claims 7 and 8 were canceled in the response filed on 12/18/2020.  Claims 1-6 and 9-11 are currently pending and under examination.
Drawings
The drawings were received on 12/18/2020.  These drawings are acceptable, therefore the objection to the drawings is withdrawn (see p. 2-3 of the OA dated 8/18/2020).
Modified Claim Objections-Necessitated by Amendment
	The Applicant’s amendments, filed on 12/18/2020, were sufficient to overcome the objections of record (see p. 3 of the OA dated 8/18/2020); however the amendments also introduced the following informalities into the claims.
Claim 9 is objected to because of the following informalities:  the limitation “CaCl2” in line 9 should be deleted and replaced by –CaCl2--.  Appropriate correction is required.
Additionally, the Examiner suggests that the Applicant amend the “separating” step of claim 9 to recite the following: --separating an aqueous product solution comprising the neutral methionine-metal chelate and CaCl2 via filtration to produce a filtrate from which the neutral methionine-metal chelate has been removed—or 2) and that the chelate is removed as a solid from the filtration to leave behind a filtrate comprising CaCl2.  This provides better antecedent basis for the next “concentrating” step.
Modified Claim Rejections - 35 USC § 112b-Necessitated by Amendment
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The amendments filed on 12/18/2020 were sufficient to overcome the 35 USC 112b rejections of record (see p. 3-5 of the OA dated 8/18/2020); however the same amendments introduced a new indefiniteness issue into the claim as will be detailed below.
Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The separating step of claim 9 (lines 6-7) recite “separating an aqueous solution comprising the neutral methionine-metal chelate via filtration”.    There is insufficient antecedent basis for this limitation in the claim because neither the “mixing” step (line 3) nor the “adding step” (lines 4-5) recite that the step takes place in water.  This rejection would be overcome by reciting that the mixing step comprises water.  Claims 10 and 11 are rejected for depending from an indefinite claim and failing to cure the deficiency.
Withdrawn Claim Rejections
The Applicant's amendments, dated 12/18/2020, are sufficient to overcome the 35 USC 112a written description rejection of claims 9-11 (see p. 5-7 of the OA dated 12/18/2020).  The Applicant limited the separation process to one that includes water, therefore the rejections are withdrawn.    
The Applicant's amendments and arguments, dated 12/18/2020 (see p. 9-13), with respect to the 35 USC 103 rejection(s) of claims 1-6, 9, and 10 as being unpatentable over IN 197924 (IN ‘924, published on 2/23/2007) (see p. 7-12 of the OA dated 8/18/2020) and of claim 11 as being unpatentable over IN ‘924 in view of WO 0204351 (WO ‘351, published on 1/17/2002) (see p. 13-14 of the OA dated 8/18/2020) have been fully considered and are found to be persuasive.
The Applicant amended independent claims 1 and 9 to limit the structure of the metal chelate to that of a neutral chelate of formula 1: 

    PNG
    media_image1.png
    258
    513
    media_image1.png
    Greyscale
.  On p. 9-13 of the response, the Applicant then argues that IN ‘924 teaches away from the production of a neutral chelate as instantly claimed as IN ‘924 is directed toward the production of charged chelate of the following 
    PNG
    media_image2.png
    221
    312
    media_image2.png
    Greyscale
, wherein variable “b” is an integer from 1 to a (meaning that the charge +b is required to be present).  The Applicant further provides a comparison of the examples of IN ‘924 and those of the instant specification as filed (see Tables on p. 12 of the response) to show that different chelates are produced using each method.  These arguments, in view of the amendments to the claims, are persuasive, therefore the rejections of record are withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 6407138 (‘138, published on 6/18/2002, of record in the IDS filed on 1/14/2020) and IN ’924.
New Claim Rejections - 35 USC § 103-Necessitated by Amendment
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6407138 (‘138, published on 6/18/2002, of record in the IDS filed on 1/14/2020) and IN 197924 (IN ‘924, published on 2/23/2007, of record).  The Examiner notes that the appended document corresponding to IN ‘924 is 24 pages in total and does not have page numbers such that when IN ‘924 is referenced below the page number out of 24 total will be provided.
Applicant Claims
	Applicant claims:

    PNG
    media_image3.png
    512
    798
    media_image3.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
	‘138 discloses compositions and method for preparing electrically neutral amino acid chelates free of interfering complex ions (see whole document).  With particular regard to claim 1, ‘138 teaches reacting an amino acid (including methionine-see col. 6, lines 1-20 and claims 4 and 18), calcium oxide (CaO) or hydroxide (Ca(OH)2), and a soluble metal sulfate salt in the presence of water to produce a neutral amino-acid chelate, which will correspond to the instantly claimed chelate of instant formula (I) when the metal of the metal sulfate salt is a divalent cation (see col. 1, line 65-3col. 2, line 58; col. 5, lines 12-54; col. 6, lines 34-56; and col. 7, lines 3-30).  ‘138 further teaches that the reactants can be added to the reaction in any order (col. 7, lines 3-29), but that the preferred pathway is to first react the amino acid and the calcium oxide/hydroxide to produce a calcium chelated amino acid (Ca(AA)2) which is then 4) to produce the final electrically neutral metal (M) chelate (M(AA)2) (see col. 6, lines 21-56).  Also see MPEP 2144.04 (IV)(C).
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	With regard to claim 1, ‘138 does not explicitly teach that the soluble metal sulfate can be substituted for a metal chloride salt, though ‘138 does teach that soluble metal sulfates and soluble metal chlorides are treated analogously in the art (see col. 3, line 35-col. 4, line 20).  IN ‘924 (see whole document, in particular examples and claims) is then cited to definitively teach that it is known in the art that amino acid chelates can be produced from the reaction between an amino acid (including methionine-see claims 2 and 6; definition of “metal amino acid chelate” on p. 17-18; list of amino acids on p. 19; and examples 1 and 2), calcium oxide or hydroxide (claim 9, examples 1 and 2, and last paragraph of p. 18), and soluble metal chloride salts (see definition of “soluble metal chloride” and salts thereof and “nutritionally relevant metals” on p. 18, claim 5 and examples 1 and 2).  IN ‘924 appears to exclusively teach the production of charged chelates for use as feed additives (see claims 1 and 8), however, ‘138 teaches that electrically neutral chelates are also desirable as feed additives (see col. 1, line 1-col. 4, line 47) and that the electronic nature of the chelates can be controlled by controlling the stoichiometry of the reactants (see col. 6, line 21-col. 7, line 52, examples, and claims).  Therefore the skilled artisan would be able to predictably substitute the soluble metal chlorides of IN ‘924 for the soluble metal sulfates in the process of ‘138 to produce the desired electrically neutral chelates absent any evidence to the contrary.  Also see MPEP 2143 B.
claim 2, ‘138 teaches that any naturally occurring amino acids can be used (which correspond to the L-forms-see col. 5, lines 21-28 and col. 6, lines 1-20). Further IN ‘924 teaches the use of racemic (DL) methionine in examples 1 and 2.
	With respect 	to claims 3 and 10, ‘138 teaches that the metal of the soluble metal sulfate is preferably a nutritionally relevant metal, which includes the claimed metals (col. 5, lines 21-44 and claims 5 and 6).  Also see claims 4-6 on p. 8 and examples 1-2 on p. 21-22 of IN ‘924 which explicitly teach the use of copper chloride and zinc chloride.
	With respect to claim 4, ‘138 teaches that the molar/equivalence ratio of the soluble metal sulfate salt to the amino acid should be 1:2 (0.5) or 1:3 (0.33) depending on the valency of the ligand (see col. 6, line 21-col. 7, line 52, claims 1-3, and examples), which overlaps with the instantly claimed range.  See MPEP 2144.05. 
	With respect to claims 5 and 6, ‘138 teaches that the calcium sulfate can be separated from the neutral chelate in the aqueous solution by separation techniques known by those skilled in the art (see col. 6, lines 21-33; claim 12; col. 7, lines 53-60; and col. 8, lines 52-58 and examples) and that the chelate may be dried to provide a powder (see col. 8, lines 11-42 and lines 55-58).
	With respect to claim 9, see discussion of claim 1 above with respect to “mixing” and “adding” steps.  Further, as discussed with respect to claims 5 and 6, ‘138 teaches that a highly insoluble calcium sulfate can be separated from the aqueous solution comprising the chelate.  ‘138 does not teach or suggest that the chelate is separated as a solid by filtering the aqueous solution comprising the chelate and CaCl2 and that CaCl2 is then obtained from the filtrate by concentration.  This deficiency is cured 
	Therefore it the soluble metal sulfate salts of ‘138 were substituted for the soluble chloride salts of IN ‘924, then the skilled artisan would expect to obtain a product mixture similar to that of IN ‘924, wherein the CaCl2 salt is more soluble in the aqueous solution than the chelate.  Further, though IN ‘924 teaches a charged chelate, the skilled artisan would expect that a neutral chelate would be even less soluble in the aqueous product mixture according to the principles of “like dissolves like” (which is evidenced by US 2005/0283013, published on 12/22/2005 and which teaches that titrating aqueous solutions of charged amino acid chelates to the pI value of said amino acid produces a neutral chelate (corresponding to those instantly claimed) which can be separated from the aqueous solution as a precipitate via vacuum filtration, see whole document, in particular [0023-0028]).  Accordingly, if the processes of ‘138 and IN ‘924 were combined then the skilled artisan would be motivated to use the separation process of IN ‘924, wherein the more insoluble chelate is removed from the solution as a solid via filtration leaving behind a filtrate comprising dissolved CaCl2, optionally by first removing 
	Further, if the skilled artisan were motivated to recover calcium chloride, then it would have been prima facie obvious to concentrate the remaining aqueous filtrate comprising the calcium chloride to predictably recover calcium chloride absent any evidence to the contrary.  Additionally, IN ‘924 teaches that calcium chloride can be used to produce calcium hydroxide in high purity (see third paragraph on p. 20), providing further motivation to isolate calcium chloride from the aqueous reaction mixture.  
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of ‘138 and IN ‘924 to arrive at the instantly claimed process with a reasonable expectation of success before the effective filing date of the claimed invention.  A person of ordinary skill in the art the skilled artisan would have been motivated to substitute the soluble metal chlorides of IN ‘924 for the soluble metal sulfates of ‘138 in the process of ‘138 in order to predictably produce the desired electrically neutral chelates. In other words, substituting one known soluble metal source for another in the known chelate formation reaction of ‘138 is not inventive absent any evidence to the contrary.  Also see MPEP 2143 B.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6407138 (‘138, published on 6/18/2002, of record in the IDS filed on 1/14/2020) and IN 197924 (IN ‘924, published on 2/23/2007, of record), as applied to claims 1-6, 9, and 10 above, and further in view of WO 0204351 (WO ‘351, published on 1/17/2002, of record). 
Applicant Claims

    PNG
    media_image4.png
    77
    801
    media_image4.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
	‘138 and IN ‘924 disclose that when calcium hydroxide/oxide is employed in the chelation reaction with a soluble metal chloride that calcium chloride is necessarily formed and that it remains solubilized in the aqueous reaction mixture.  Further, as discussed in the preceding rejection, the skilled artisan would be motivated to collect the calcium chloride because it can be used to generate high purity calcium hydroxide (which can be reused in the reaction).  
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	With regard to claim 11, ‘138 and IN ‘924 are silent regarding additionally granulating the obtained calcium chloride.  This deficiency is cured through the teachings of WO ‘351.  WO ‘351 is directed toward a method for granulating calcium chloride hydrate and a granulation apparatus therefor (see whole document, in particular, abstract, claims and figure 1 and discussion thereof in lines 230-341 of the translation of the specification on p. 46-49/60 of the appended document).  WO ‘351 further teaches that granulated calcium chloride has utility in the fields of food formulation and pharmaceuticals (see lines 34-41 of the translation of the specification on p. 41-42 of the appended document).  
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of ‘138, IN ‘924, and WO ‘351 to arrive at the instantly claimed process with a reasonable expectation of success before the effective filing date of the instant invention.  A person of ordinary skill would have been motivated to granulate the calcium chloride by-product obtained in the combined process of ‘138/IN ‘924 because WO ‘351 teaches that it is known in the art that calcium chloride can be granulated and that calcium chloride granules have utility in the food formulation and pharmaceutical arts.  Therefore using a well-known process to produce a commercially valuable product is prima facie obvious and predictable absent any evidence to the contrary.  Also see MPEP 2143 A.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307.  The examiner can normally be reached on 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AMY C BONAPARTE/Primary Examiner, Art Unit 1622